Citation Nr: 0805194	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  04-43 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1981 to October 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's claim file was 
subsequently permanently transferred to the Providence, Rhode 
Island RO.  The Board remanded the case for additional 
development in September 2006.

In August 2006, the veteran presented personal testimony 
during a videoconference hearing before the undersigned 
acting Veterans Law Judge.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The medical and lay evidence as to whether the veteran 
had a pre-existing back injury are in conflict and the weight 
of the evidence is against a finding that a back condition 
pre-existed service.

3.  The evidence of record demonstrates a back disorder is 
not a result of any established event, injury, or disease 
during active service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in April 2003 and April 2005.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that the 
veteran send in any evidence in his possession that would 
support his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

The Board notes that the veteran's service treatment records 
do not contain a record of a separation physical.  In 
April 2003 and September 2006, the RO requested that the 
National Personnel Records Center (NPRC) furnish all of the 
veteran's medical records.  The RO informed the RO through 
official channels that all available service treatment 
records for the veteran had been furnished.  In April 2005, 
the RO asked the veteran to submit any further documentation 
of his medical reports.  The veteran did not respond to the 
RO's request.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

A veteran is considered to be in sound health when examined, 
accepted, and enrolled for service - except as to defects, 
infirmities, or disorders noted at the time of his entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated by such 
service.  See 38 U.S.C.A. §§ 1111, 1132.  

In a precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
VA's General Counsel discussed the requirements for rebutting 
the presumption of sound condition when entering the military 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  The General 
Counsel held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The veteran claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  The provisions of 38 C.F.R. 
§ 3.304(b) are inconsistent with 38 U.S.C. § 1111 insofar as 
section 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service.  
Section 3.304(b) is therefore invalid and should not be 
followed.  

VA's General Counsel went on to hold that the provisions of 
38 C.F.R. § 3.306(b), providing that aggravation may not be 
conceded unless the preexisting condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  Section 3.306(b) properly implements 38 U.S.C. § 
1153, which provides that a preexisting injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  
The requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C. § 1111.  38 U.S.C. § 1111 
requires VA to bear the burden of showing the absence of 
aggravation.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Factual Background

In this case, the veteran reported on his February 1981 
Report of Medical History (RMH) upon entry of active service 
that he did not have recurrent back pain.  A military 
examiner noted a normal spine on the veteran's February 1981 
entry physical.  An emergency room report dated July 1981 
from Fort Polk, Louisiana, indicated that the veteran 
experienced pain in his lower back after lifting his wife.  
The report also stated that the veteran had been in a car 
accident one year previously after which he received eight 
months of physical therapy.  It was additionally noted that 
while the veteran experienced increased lower back pain while 
in basic training due to increased activity, he had no major 
lower back problems until he lifted his wife that day.

Private treatment records dated from June 2001 to March 2003 
show treatment for complaints of cervical and lumber spine 
pain.  A June 2001 private orthopedic report shows that the 
veteran reported that he slipped and fell on his right 
shoulder and the impression was rotator cuff tendinopathy.  
During a private orthopedic evaluation in May 2002, the 
veteran complained that his low back hurt constantly and 
disturbed his sleep.  He reported that the onset of low back 
pain was in December 2001 following a fall.  He denied a 
history of injury.  It was indicated that he had cervical 
spine surgery in May 2002.  

The veteran stated in May 2003 that in January 2001 his legs 
gave out and he fell on his face.  He said that an MRI 
revealed five bad discs in his back.  He stated that he would 
never be able to work again as he had a permanent spinal cord 
injury.  He reported experiencing severe pain and hadn't been 
able to sleep in a bed since May 2002.  He stated that the 
military was responsible for his injury.

A private disability evaluation dated in February 2004 shows 
that the veteran reported a history of numbness from his 
waist after unloading groceries.  He reported that testing 
revealed a herniated disk in the thoracic spine and that in 
May 2000 he also ha cervical spine disk surgery.  He reported 
that he was a Merchant Marine for 12 years and worked in the 
engine room doing heavy lifting.  The final impression was 
spine cord dysfunction, status post cervical laminectomy.

In July 2004 the veteran stated that he had injured his back 
in a car accident and then joined the military.  He reported 
that he re-injured his back while in the service.  He stated 
that his current back trouble began while he was in the 
military.  He said he was unable to work.

On his VA form 9 dated December 2004, the veteran stated that 
he re-injured his back while in the military and that over 
time that injury caused permanent damage to his spinal cord.  
He stated that he was in the military when his injury 
occurred, and he had been in pain ever since.  He asserted 
that he had a serious spinal cord condition due to the injury 
he had while on active duty.

In August 2006, the veteran testified that he had back 
problems continually from the time he was on active duty.  He 
reported that he was in a car accident during active service, 
between basic training and his active duty.  He testified 
said that he had no back problems prior to entering the 
military in March 1981.

On VA examination in June 2007, the veteran reported that he 
had worked as a Merchant Marine for 11 years.  After that, he 
worked in the home improvement field.  He previously enjoyed 
participating in boxing.  He reported both cervical and 
lumbar spine problems, the onset of both being in 2001.  He 
also reported that he sustained an injury in the military in 
1981.  He reported that he had low back pain during a 
physical therapy episode and was treated with medication and 
was put on light duty.  He also reported an episode in which 
he was lifting his wife and had an episode of back spasms.  
He reported that the first treatment for his spine was in 
2001.  The examiner noted that the claims file was reviewed 
and that the veteran indicated on his enlistment physical 
that he had no recurrent back pain and no accidents.  The in 
service treatment for an episode of lumbosacral spine spasm 
was noted as well as the fact that there was no documented 
evidence of cervical spine complaints during his military 
service.  The examiner also noted that there was no evidence 
of chronic symptoms or documented lumbosacral spine pathology 
while in the military and no documented evidence of back or 
neck problems from 1981 to 2001.  The examiner opined that it 
was less likely as not that the veteran's lumbosacral spine 
condition was related to his military service.  It was 
further opined that the cervical spine condition was most 
likely not related to his military service, as there was no 
evidence of any kind related to a cervical spine condition 
that occurred or was reported while in the military.  


Analysis

The initial question is whether the veteran's back disorder 
was present prior to service.  The record discloses that the 
examiner noted a normal spine during the veteran's 
February 1981 enlistment physical examination.  In Crowe v. 
Brown, 7 Vet. App. 238 (1994), the Court indicated that the 
presumption of soundness attaches only where there has been 
an induction (enlistment) medical examination, and where a 
disability for which service connection is sought was not 
detected at the time of such examination.  The Court noted 
that the regulation provides expressly that the term "noted" 
denotes only such conditions as are recorded in examination 
reports, and that history of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions. 38 C.F.R. § 
3.304(b)(1) (2004).  The Board concludes, accordingly, that 
the presumption of soundness at entrance attaches.  

Here, the Board finds that there is no clear and unmistakable 
evidence showing that either a cervical or lumbar back 
condition existed prior to service; on the contrary, the 
weight of the evidence is against such a finding.  In this 
regard, the enlistment examiner found the veteran's spine was 
normal.  While the July 1981 medical record shows that he 
reported low back pain following a car accident one year 
early, this evidence is contradicted by subsequent statements 
by the veteran indicating that he did not injure his back 
prior to service, but sustained an injury in service.  There 
is no competent medical evidence showing a back injury or 
condition existed prior to service and the veteran has not 
identified any treatment records that show a preexisting back 
condition.  

As such, the evidence does not clearly and unmistakably show 
that that either a cervical or lumbar spine condition pre-
existed service.  As no pre-existing back disability is 
shown, there is also no requirement that any such back 
condition was aggravated during service.  Hence, as regards 
his cervical and lumbar spine, the veteran is presumed to 
have been in sound condition when he entered service, and may 
establish service connection for a back condition on the 
basis of injury or disease incurred in service.

The Board further concludes that neither a cervical or lumbar 
spine condition was incurred in service.  There is only a 
single record of a complaint of low back pain in July 1981.  
A diagnosis of muscle spasm was given.  There is no evidence 
of any complaints related to the cervical spine and there is 
no other evidence of signs, symptoms, or complaints of a back 
disorder during service.  

There also is no persuasive evidence of a nexus between the 
current back disability and service.  In fact, the most 
persuasive medical opinion on the question of medical 
etiology of the disability under consideration weighs against 
the claim.  The examiner reviewed the claims file and all 
available medical records.  The examination was complete, and 
the examiner provided adequate reasons and bases for her 
conclusions.  The examiner specifically referenced the 
veteran's service treatment records and entry physical.  She 
noted the record of the single lumbosacral spine spasm in 
July 1981 and stated that the veteran was treated for it.  
She stated that there was no evidence of chronic symptoms or 
documented lumbosacral spine pathology while the veteran was 
in the military.  She also stated that there was no 
documented evidence of problems with the veteran's back from 
1981 to 2001.  She observed that during those 20 years the 
veteran was employed as a Merchant Marine, a construction 
man, and was involved with the sport of boxing.  She noted 
his history of a fall and opined that based on the records 
and the examination, it was less likely as not that the 
veteran's present lumbosacral spine condition was related to 
his military service.  It was further concluded that the 
cervical spine condition was most likely not related to 
service as there is no evidence of any cervical spine 
condition during service.

The only evidence portending that the veteran's back 
disability is in any way related to his service in the 
military comes from him personally.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Although the appellant is 
competent to provide evidence of visible symptoms, he is not 
competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board finds entitlement to service connection 
is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for a back disorder is 
denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


